PER CURIAM.
Given the undisputed record evidence that the minors and their custodial father are residents of Monroe County and the original award of custody was entered in Monroe County, the Dade County court below correctly determined that venue for the mother’s emergency petition to modify primary custody of children and motion for temporary injunction properly lies in the circuit court of Monroe County. See § 61.13(2)(c), Fla. Stat. (1997). Accordingly, we affirm the order transferring this cause to Monroe County.
Affirmed.